Citation Nr: 1708678	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  09-41 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right ankle strain status post Haglund's resection.


REPRESENTATION

The Veteran represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1980 to May 1987 and from May 1989 to May 1994.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In the August 2008 rating decision, the RO granted service connection for right ankle strain status post Haglund's resection and assigned a 10 percent rating, effective April 2, 2007.  

This issue was previously remanded by the Board in May 2013 and March 2016 for further development.  It has been returned to the Board for further review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently afforded a VA ankle examination on July 6, 2016.  Although the July 2016 VA examiner described the range of motion of the Veteran's right ankle, it is not clear whether this was active or passive range of motion, in weight-bearing or nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must, whenever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint).  A remand is necessary to afford the Veteran a VA examination compliant with Correia's requirements.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to have an examination by an appropriate examiner for the purpose of determining the current severity of his right ankle strain status post Haglund's resection.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

In accordance with the latest worksheets for rating ankle disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any symptoms of right ankle strain status post Haglund's resection.  

Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right ankle must be conducted.  If the Veteran's left ankle has no abnormalities, the same testing must be conducted for the left ankle.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by any right ankle strain status post Haglund's resection.  

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to provide any requested opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




